Citation Nr: 1628884	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1988 to February 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

A chronic headache disability is related to the service-connected psoriatic arthritis affecting the knees and ankles.


CONCLUSION OF LAW

A chronic headache disability is proximately due to or the result of the service-connected psoriatic arthritis affecting the knees and ankles.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has headaches that are caused by his service-connected psoriatic arthritis and treatment for such.  In the alternative, the Veteran has also alleged that his headaches could be related to his service-connected panic disorder to include adjustment disorder with anxiety (anxiety disorder).  However, as is discussed below, the Board finds that the medical evidence of record supports the Veteran's contention that his chronic headache disability is related to his service-connected psoriatic arthritis, and the treatment for such.  Therefore, the Board finds that discussion of a relationship between the Veteran's headaches and anxiety disorder is not necessary.  

Further review of the record shows that the Veteran is service-connected for psoriatic arthritis affecting his knees and ankles and that this disability is evaluated as noncompensably disabling.  At a January 2013 VA examination, the examiner found that the Veteran's headaches appear to be a side effect of medication necessary for his (the Veteran's) psoriatic arthritis.  Although the examiner did not find there was a distinct headache syndrome (such as migraine or cluster headache), the examiner specifically acknowledged the Veteran's complaints of headaches and opined that the headaches are secondary to treatment for the service-connected condition.  Moreover, in two separate statements dated in June and July 2013, private doctors both opined that the Veteran is experiencing headaches as a side effect of his medication for his service-connected psoriatic arthritis.  

In sum, the Veteran's treatment providers have indicated that his complaints of headaches are directly related to his service-connected psoriatic arthritis and the treatment for such.  Moreover, a January 2013 VA examiner opined the same and specifically indicated that the mentioned medication was necessary in treating his service-connected condition, thus, providing a sufficient basis of nexus for the claimed secondary service connection.  Accordingly, and in resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a chronic headache disability, as secondary to the service-connected psoriatic arthritis affecting the knees and ankles, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a chronic headache disability, as secondary to the service-connected psoriatic arthritis affecting the knees and ankles, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


